Citation Nr: 0022071	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  94-27 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disability of the 
right shoulder.

2.  Entitlement to service connection for a disability of the 
low back.

3.  Entitlement to service connection for a disability of the 
cervical spine.

4.  Entitlement to service connection for a disability of 
both knees.

5.  Entitlement to an initial compensable disability rating 
for gout of the right foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



INTRODUCTION

The veteran retired from active duty in January 1991 after 
completing more than 21 years of active military service.  

This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  The Board in August 
1996 remanded the case for further development.

The record shows that the RO in February 2000 granted service 
connection for a disability of both ankles thereby removing 
the issue from the appeal.  The RO rated each ankle 10 
percent disabling.  The veteran was notified of the decision 
in March 2000 and has not as yet disagreed with this initial 
rating determination.  The Board has restated the issues to 
reflect the multiple joints claimed as being disabled by 
arthritis.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a 
disability of the right shoulder, claimed as arthritis, is 
not supported by cognizable evidence showing that the claim 
is plausible or capable of substantiation. 

2.  A chronic disability of the low back linked to service, 
claimed as arthritis, is not currently shown.

3.  A chronic disability of the cervical spine, that now 
includes arthritis, was initially manifested during active 
service.

4.  A chronic disability of either knee linked to military 
service is not currently shown.

5.  The veteran's gout of the right foot is not manifested by 
yearly exacerbation or shown to produce of moderate 
disability of the right foot; the disability is managed with 
medication.  

6.  The veteran's gout of the right foot has not rendered his 
disability picture unusual or exceptional in nature, markedly 
interfered with employment, or required frequent inpatient 
care as to render impractical the application of regular 
schedular standards.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
disability of the right shoulder, claimed as arthritis, is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  A chronic disability of the low back was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. § 3.303 (1999). 

3.  A chronic disability of the cervical spine, including 
arthritis, was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.310 
(1999). 

4.  A chronic disability of either knee, claimed as 
arthritis, was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 
3.303 (1999). 

5.  The criteria for an initial compensable disability rating 
for gout of the right foot have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.7, 4.31, 4.40, 4.45, Diagnostic Codes 5002, 5017 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The examination in November 1968 for military service was 
pertinently negative.  In late 1969 the veteran was seen for 
right knee complaints and the examiner reported a history of 
an alleged ligament tear two years previously.  He had a 
normal physical examination without tenderness or edema and a 
good range of motion.  The impression was mild discomfort 
probably secondary to an old injury.  He was seen again for 
the right knee early in 1970 and was found to have no 
swelling, crepitus, limitation of motion or instability.  The 
examiner reported slight tenderness and the impression was 
question of early degenerative changes. 

A medical examination in 1973 found his spine and extremities 
pertinently unremarkable.  There was a history of a 
dislocated right knee in 1967 that was self-relocated without 
recurrence, complication or sequela.  Late in 1975 he 
complained of a twisted left knee and the impression was 
muscle sprain.  X-ray of the left knee was read as normal.  
In August 1976 he was seen complaining of a back problem of 
several days with paravertebral tenderness but no history of 
trauma, anesthesia or weakness.  The examiner's impression 
was low back pain.  He was hospitalized for two days early in 
1977 with sudden onset back pain in the right thoracolumbar 
paravertebral muscles.  X-ray of the lumbar spine was read as 
showing no significant abnormality.  The diagnosis was 
paravertebral muscle strain.  He received a two-week profile 
for lumbar sprain. 

A physical examination in 1980 showed a pertinently normal 
clinical evaluation.  Early in 1986 muscle strain was 
assessed for his complained of neck and paraspinal tenderness 
with adduction of the right shoulder and right lateral 
flexion of the neck.  An examination in August 1986 again 
found normal upper and lower extremities and a normal spine.  
In was noted that the earlier muscle spasm of the right 
shoulder, back and chest had resolved.  Early in 1990 he was 
seen with neck pain and upper back pain and found to have a 
decreased range of motion.  The assessment was torticollis.  
He gave a history of arthritis on several dental health 
questionnaires he completed in 1990.  The October 1990 
separation medical examination once again had a normal 
clinical evaluation of the extremities and the spine.  The 
veteran gave a history of arthritis of the neck and recurrent 
mid and upper back pain. 

On the VA examination in April 1991, the veteran said he was 
bothered by intermittent back pain since a lifting injury in 
1977.  He reported neck pain in the mid 1980's and he 
recalled being told he had arthritis.  He also complained of 
off and on knee pain since the early 1970's worse when he 
kneeled for a long time.  The examiner reported a normal 
range of motion for the right shoulder without pain but with 
some grinding and popping and normal reflexes.  There was a 
normal range of motion of the cervical spine with slight 
stiffness on rotation and lateral flexion.  The lumbar spine 
showed no pain to percussion, normal curvature and negative 
Lasegue's sign, normal reflexes and no atrophy.  There was 
normal range of motion with pain high in the midline.  The 
right knee showed normal range of motion, no pain and no 
laxity.  The left knee showed range of motion of 0-120 
degrees, slight pain below the patella and no laxity or 
grinding.  X-ray of the lumbar spine was read as showing no 
degenerative changes.  The thoracic spine x-ray was reported 
as normal, and the x-ray of the cervical spine was read as 
showing no significant degenerative changes and no 
spondylolisthesis.  X-ray of the knees was read as showing no 
degenerative changes.  

The examiner reported status post low back sprain with 
minimal to moderate intermittent disability, history of 
arthritis of the cervical spine and upper back with minimal 
to no disability, probable degenerative joint disease of the 
knees with minimal to moderate occasional disability.  There 
was no diagnosis for the right shoulder.  

The record of treatment provided through military sources 
shows in mid 1991.  There was limitation of motion of the 
cervical spine in early 1992 when he was evaluated for right 
upper extremity complaints.  He was found to have good 
strength and range of motion in all extremities in late 1992 
no diagnosis for the complained of mid and upper lumbar pain.  
The cervical spine x-ray in early 1993 was read as showing 
minimal degenerative changes.  At the time the impression for 
the complained of neck pain was acute myositis.  The 
evaluation of sudden onset right shoulder pain in early 1993 
included x-ray read as showing no bone or joint abnormality.  
The examiner noted a painful range of motion and gave the 
impression was tendinitis versus bursitis.  Medical records 
in May 1994 show a pre-employment physical examination was 
reported as essentially normal with a full range of motion of 
the back.  In early 1995 he complained of back pain after 
lifting a desk and the assessment was muscle spasm.  The 
impression for complained of low back pain in early 1997 
after carrying a heavy bucket was musculoskeletal low back 
pain.  

VA examination in 1997 found no tenderness or swelling of the 
knees or right shoulder and negative x-ray of the knees and 
right shoulder.  The examiner opined that the veteran had 
good functional status of the knees and right shoulder 
without any residual impairment or obvious signs of pathology 
and well preserved function in all joints.  Examination of 
the spine showed cervical spine pain complained of with no 
wasting or spasm and normal movement and normal neurological 
evaluation.  The examiner reported cervical spondylosis and 
no residual chronic back pain and relative normal function. 

Private clinical records show an evaluation of knee 
complaints in early 1998 included x-ray read as showing no 
arthritic changes of the knees.  The examiner reported no 
ligament damage or edema and bilateral crepitus.  The 
assessment was bilateral knee pain.  On examination later in 
1998 there was no history of knee pain.  In early 1999 he 
complained of back pain after a motor vehicle accident and 
picking up a jackhammer that was followed by a normal x-ray.  
The impression was back muscle strain, sciatica.  Follow-up 
in 1999 included physical therapy after recent injury and 
noted occasional low back pain with rough riding vehicles and 
a history of low back pain.  The impression was residual low 
back pain.  

Regarding the service-connected gout of the right foot, the 
RO in 1991 granted service connection and a noncompensable 
rating under Diagnostic Code 5017 criteria.  VA examination 
in 1991 noted gout by history only with no activity reported 
since 1986.  More recent military records show right foot 
gout complained of and assessed in early1992 with the right 
foot found red and warm.  He complained of gout in the left 
ankle in 1994 and gout attacks.  In early 1995 gout was 
reported as stable and in mid 1996 as controlled well with 
medication.  

VA examination in 1997 found him complaining of right foot 
pain when gout flared up.  The examiner reported no pain for 
tenderness of the right foot and no swelling.  The examiner 
reported no residual impairment from right foot gout except 
for pain with acute flares of gout.  

Private medical reports show an early 1998 reference to the 
veteran taking mediation for gout and an examiner reporting 
history of gout.  Later in 1998 he was seen for foot pain 
that be believed was related to gout.  An examiner found no 
swelling or hyperemia, no edema or deformity of the right 
foot.  The assessment was possible right foot neuroma.  When 
he was seen early in 1999 for low back pain complaints, it 
was reported that he did not have any problem with gout.   


Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 1153 (West 1991). 

Where a veteran served continuously for 90 days or more 
during a period of peacetime service after December 31, 1946, 
and arthritis becomes manifest to a degree of at least 
10 percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 and Supp. 1999); 38 C.F.R. §§ 3.307, 
3.309 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999). 

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. 

This rule does not mean that any manifestation of joint pain, 
any abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic." When the disease identity is established (leprosy, 
tuberculosis, multiple sclerosis, etc.), there is no 
requirement of evidentiary showing of continuity. 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
an appellant's claim for benefits to be well grounded: 

(1) There must be evidence of a current disability, usually 
shown by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); 

(2) There must also be competent evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); and 

(3) There must be competent evidence of a nexus between the 
in-service injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  Lathan, 7 
Vet. App. at 365; Grottveit v. Brown, 5 Vet. App. 91. 93 
(1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (1999), the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue.  See Powell v. West, 13 Vet. App. 31 (1999), Francisco 
v. Brown, 7 Vet. App. 55 (1994).

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

Arthritis rheumatoid (atrophic) As an active process: 100 
percent with constitutional manifestations associated with 
active joint involvement, totally incapacitating.  60 
percent, less than criteria for 100% but with weight loss and 
anemia productive of severe impairment of health or severely 
incapacitating exacerbations occurring 4 or more times a year 
or a lesser number over prolonged periods.  40 percent, 
symptom combinations productive of definite impairment of 
health objectively supported by examination findings or 
incapacitating exacerbations occurring 3 or more times a 
year.  20 percent, one or two exacerbations a year in a well-
established diagnosis. 

For chronic residuals: for residuals such as limitation of 
motion or ankylosis, favorable or unfavorable, rate under the 
appropriate diagnostic codes for the specific joints 
involved. Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
codes a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under diagnostic code 
5002. Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. Note: The ratings for the active 
process will not be combined with the residual ratings for 
limitation of motion or ankylosis. Assign the higher 
evaluation.  Diagnostic Code 5002.

The following diseases listed under diagnostic codes 5013 
through 5024, respectively, Osteoporosis, with joint 
manifestations; Osteomalacia; Bones, new growths of, benign, 
Osteitis deformans, Gout, Hydrarthrosis, intermittent, 
Bursitis, Synovitis, Myositis, Periostitis, Myositis 
ossificans and Tenosynovitis will be rated on limitation of 
motion of affected parts, as arthritis, degenerative, except 
gout which will be rated under diagnostic code 5002.

Foot injuries, other: severe 30 percent, moderately severe 20 
percent, moderate, 10 percent.  Note: With actual loss of use 
of the foot, rate 40 percent.  Diagnostic Code 5284.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that a claim such as the veteran's is properly framed as an 
appeal from the original rating, rather than a claim for 
increase, but that in either case the veteran is presumed to 
be seeking the maximum benefit allowed by law or regulations.  

In Fenderson it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder and that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, classified as "staged ratings".  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  

Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.).  (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.). (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.). (d) Excess fatigability. (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly. (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  

Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints. The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  

The joints should be tested for pain on both active and 
passive motion, in weight-bearing and nonweight-bearing and, 
if possible, with range of the opposite undamaged joint.  
38 C.F.R. § 4.59.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

The claimant does not meet this burden by merely presenting 
his lay opinion because he is not a medical health care 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In general a well grounded claim requires medical evidence of 
a current disability; medical or, in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed inservice injury or disease and a current 
disability.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Consequently, lay assertions cannot constitute cognizable 
evidence in most instances, and as cognizable evidence is 
necessary for a well grounded claim, Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992), the absence of cognizable evidence 
renders a veteran's claim not well grounded.  

Regarding the right shoulder, this claim requires the 
application of the general rule requiring competent medical 
nexus evidence to well ground the claim.  See for example 
Savage v. Gober, 10 Vet. App. 488 (1997) for a discussion of 
an exception to the general rule of Caluza, recently 
clarified in Voerth v. West, 13 Vet. App. 117 (1999).  The 
Board observes there was no diagnosis of a right shoulder 
disability, including arthritis, in service or on the initial 
VA examination.  Thereafter the isolated complaints regarding 
the right shoulder have not been linked to a chronic right 
shoulder disability and then to military service.  The 
elements not shown are a current diagnosis of chronic 
disability and, if present, medical evidence of a nexus to 
service.  

As the Board finds the claims not well grounded, there is no 
burden upon the Board to require an examination or medical 
opinion.  Brewer v. West, 11 Vet. App. 228 (1998).  The Board 
must point out that it was the holding in Morton v. West, 12 
Vet. App. 477 (1999) that absent the submission and 
establishment of a well-grounded claim, the VA Secretary 
cannot undertake to assist a veteran in developing facts 
pertinent to his or her claim and that any perceived or 
actual failure by the Secretary to render assistance in the 
absence of a well-grounded claim cannot be legal error.

In connection with the development of the claims regarding 
the low back, the cervical spine and the knees, the Board 
observes that the RO has obtained service medical records and 
post service VA and non-VA medical records that include 
comprehensive examinations.  A diligent effort has been made 
to provide an adequate record.  The records that have been 
obtained are comprehensive and appear to provide an adequate 
record for an informed decision without any claimed or 
possible potential for prejudice.  Stegall v. West, 11 Vet. 
App. 268 (1998).  Based upon the initial VA examination and 
the Board remand the claims are arguably well grounded.

As for the low back, claimed as arthritis, the initial VA 
examination did not confirm arthritis although the examiner 
seemed to diagnose a low back syndrome, which is sufficient 
to well ground the claim.  However, the development 
thereafter does not include an examination showing a chronic 
low back disability linked to service.  The VA examiner in 
1997 did not confirm lumbar spine disability.  Thereafter, 
the veteran has been seen after recent low back injuries in 
the work place but these reports do not mention a chronic 
disability linked to military service.  Although the veteran 
may have experienced occasional lower back complaints in 
service, he is not shown to have the claimed arthritis nor 
was a preexisting chronic lower back disability mentioned 
after treatment for recent work place injuries or several 
years earlier in 1995 when he was seem by the military.  The 
Board believes this evidence preponderates against service 
connection.

As for the knees, the suspected arthritis was not confirmed 
on the initial VA examination and the right knee, which had 
been more symptomatic in service, was unremarkable.  There is 
no disability of the right knee currently shown.  Although 
the left knee motion and the veteran's history was apparently 
the basis for the VA examiner in 1991 to conclude a probable 
degenerative joint disease, the disease was not shown on x-
ray at that time or since.  VA examination in 1997 did not 
find a disability of either knee and private reports 
thereafter mention knee pain complaints but no diagnosis of a 
knee disability for either knee, including the claimed 
arthritis.  The presence of a current disability and one 
medically linked to service are essential elements missing.  
Therefore, the Board concludes the preponderance of the 
evidence is against the claim.  

The situation is significantly different regarding the 
cervical spine.  There is spondylosis when is a term for 
degenerative change associated with arthritis.  The veteran 
was seen in service for neck complaints in service.  The 
Board interprets the radiology report in 1991 as showing 
degenerative change of the cervical spine, albeit slight.  
The interpretation of the cervical spine x-ray unlike for the 
radiology reports of other joints did find degenerative 
change.  The clinical examiner's impression of degenerative 
change was confirmed on the x-ray.  This evidence, viewed 
liberally and in light of subsequent confirmation of cervical 
spondylosis leads the Board to conclude that service 
connection is warranted for a cervical spine disability that 
includes arthritis manifested several months after service.  

The Board observes that the claim concerning the appropriate 
initial rating for gout of the right foot is well grounded.  
The Board is satisfied that all relevant facts have been 
properly developed to the extent possible and that no further 
duty to assist exists with respect to the claim.  The veteran 
has been provided comprehensive evaluations in connection 
with the claim and other records have been obtained as the 
Board asked for in remanding the case.  The RO had a medical 
evaluation that implicitly addressed the provisions of 
38 C.F.R. §§ 4.40 and 4.45 and comment on the extent of 
functional loss as discussed in DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  It was the holding in Johnson v. Brown, 9 
Vet. App. 7, 10 (1996), that functional loss due to pain will 
be rated at the same level as the functional loss where 
motion is impeded.

The Board must assign the rating on a facts found basis.  
Applying the facts to the rafting criteria leads the Board to 
conclude that the initial noncompensable rating is correct.  
The disability rating criteria for rheumatoid arthritis apply 
and the record does not show history of confirmed 
exacerbation to allow for the minimal compensable rating for 
active disease.  The rating based on residuals does not have 
evidence showing any functional impairment except with an 
exacerbation of the disease.  There have been no appreciable 
manifestations with use in the workplace reported.  38 C.F.R. 
§§ 4.40, 4.45.  Pain with exacerbation is complained of but 
there have not been confirmed episodes since service other 
than possibly one in 1992.  The Board believes this evidence 
does preponderate against a higher rating under an 
alternative rating scheme as moderate foot disability is not 
more nearly approximated.  In addition, the veteran is 
separately rated for a disability of the right ankle.  38 
C.F.R. §§ 4.14, 4.31, and Diagnostic Code 5284. 

Generally, the degrees of disability specified under the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the RO provided the veteran 
the criteria for assignment of an extraschedular evaluation.  
While the RO did not discuss the provisions at length, it is 
clear that the RO did not consider that such criteria had 
been met for the purpose of referral of the veteran's case to 
the Director or Under Secretary for review.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for 

review for consideration of extraschedular evaluation under 
the provisions of 38 C.F.R. § 3.321(b)(1).  In this regard, 
the Board will note that the right foot gout has not been 
shown to markedly interfere with employment, nor has it 
required frequent inpatient care.  His work history appears 
to be in construction type work at this time and it appears 
he has been employed in this capacity and apparently able to 
continue working with the right foot gout.  Having reviewed 
the record with the extraschedular mandates in mind, the 
Board finds no basis for further action on this question.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial compensable evaluation for gout of the right foot. 


ORDER

Service connection for a disability of the right shoulder 
claimed as arthritis is denied. 

Service connection for a chronic disability of the low back 
claimed as arthritis is denied.  

Service connection for a chronic disability of the cervical 
spine including arthritis is granted.

Service connection for a chronic disability of either knee 
claimed as arthritis is denied.


An initial compensable disability rating for gout of the 
right foot is denied. 



________________________
Mark J. Swiatek
Acting Member, Board of Veterans' Appeals



 
- 3 -


- 1 -


